Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350 AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the accompanying AnnualReport of GreenMan Technologies, Inc. (the "Company") on Form 10-K for the year ended September 30, 2009 (the "Report"), I, Lyle Jensen, President and Chief Executive Officer of the Company, hereby certify that, to my knowledge: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date: January 12, 2010 /s/Lyle Jensen Lyle Jensen President and Chief Executive Officer
